Citation Nr: 0804688	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-31 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for anxiety. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The appellant had active duty for training from June 12, 
1960, to September 13, 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In a June 2005 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claims of entitlement to service connection for anxiety and 
hypertension.  In September 2005, the appellant's 
representative at that time timely filed a notice of 
disagreement (NOD) to these determinations. 

In July 2007, The Board remanded the case for issuance of a 
statement of the case in response to the September 2005 NOD. 

The appellant testified before the undersigned at an October 
2007 video conference hearing.  The hearing transcript has 
been associated with the claims file. 

The issue of entitlement to service connection for anxiety is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In February 2000 and April 2002 rating decisions, the RO 
denied entitlement to service connection for hypertension and 
a nervous disorder.  A September 2003 decision found that new 
and material evidence had not been submitted to reopen the 
claim.  The appellant did not appeal this decision.

2.  Evidence received since the September 2003 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim seeking service connection for hypertension, and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  In a May 1977 decision, the Board denied entitlement to 
service connection for a nervous condition.  February 2000, 
April 2002 and September 2003 decisions found that new and 
material evidence had not been submitted to reopen the claim.  

4.  Evidence received since the September 2003 decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for anxiety.


CONCLUSIONS OF LAW

1.  The September 2003 decision which denied entitlement to 
service connection for hypertension, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103. (2007).

2.  New and material evidence has not been received, and the 
claim for service connection for hypertension is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The September 2003 decision which denied entitlement to 
service connection for anxiety, is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

4.  Evidence received since the September 2003 decision is 
new and material and the claim of entitlement to service 
connection for anxiety, is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Regarding the application to reopen the claim for service 
connection for hypertension, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Here, a March 2005 letter provided the appellant with VCAA 
notice pertaining to the issue on appeal; including of what 
was necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities for 
obtaining evidence.  It also advised him that he needed to 
submit new evidence that must pertain to the reason why his 
claimed was denied per the September 2003 decision.  The 
letter specifically informed the appellant that his claim was 
previously denied because there was no evidence that his 
preexisting condition was permanently aggravated by his 
active duty and therefore, the evidence that he submitted 
must be related to this fact.  

As the appellant is shown to have been notified of what is 
necessary to reopen the claim of service connection for 
hypertension, remanding the case for the RO to re-notify him 
of the requirements would serve no useful purpose, but would 
merely cause unnecessary delay in the administrative process.

The March 2005 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the appellant 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the appellant was to send VA any 
additional information that would substantiate his appeal.  
This statement served to advise the appellant to submit any 
evidence in his possession pertinent to the claims on appeal. 

The March 2005 letter also contained notice as to the 
elements required by Pelegrini.  However, the appellant did 
not receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a March 
2006 letter.  Since the claim to reopen is being denied, no 
rating is being given and no effective date is being set.  He 
is, therefore, not prejudiced by the inferred notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

There was a timing deficiency with the March 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

Regarding the application to reopen the appellant's claim for 
service connection for an anxiety condition, the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59,989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision to 
reopen the claim, further assistance is unnecessary to aid 
the appellant in substantiating his claim.  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including service medical records, VA medical 
center (VAMC) records and private medical records.  

At his hearing the appellant testified that he had just 
recently been discharged from a period of hospitalization 
where hypertension had been identified.  He and his 
representative agreed to obtain these records and submit them 
within 60 days.  No records have been received.  He has not 
otherwise identified these records or submitted a release so 
that VA could obtain them, although he was previously advised 
to tell VA about any records he wanted the department to 
obtain.  VA is only obligated to obtain records which are 
adequately identified and for which any necessary releases 
are submitted.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 
38 C.F.R. § 3.159(1)(i) (2007).

In any event, it is well established that the appellant has 
hypertension; records confirming that he has current 
hypertension would not be reasonably likely to substantiate 
the claim.  There is no contention that the recent hospital 
records could substantiate any other aspect of the claim.

The duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 
3.159(c)(4)(iii).  VA has met its assistance obligations 
regarding the application to reopen the claim for service 
connection for hypertension.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

I.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

Applicable laws and regulations to reopen claims for service 
connection.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

A February 2000 rating decision denied service connection for 
hypertension on the basis that there was no increase in the 
appellant's pre-existing heart disorder during service.  An 
April 2002 rating decision denied service connection for 
hypertension on the basis that there was no evidence that the 
pre-existing hypertension permanently worsened as a result of 
his service.  

The appellant did not appeal the April 2002 rating decision 
within a year, and it is final.  38 U.S.C.A. § 7105.  

In a decision dated in September 2003, the Board found that 
new and material evidence had not been submitted to reopen 
the claim.  The appellant did not appeal this decision.

To reopen the claim, new and material evidence must have been 
received since the last final denial of the claim on any 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  In this case the last final denial was in 
September 2003.

The appellant filed an application to reopen his claim for 
service connection for hypertension that was received in 
March 2005.

Evidence of record at the time of the 2003 decision included 
the service treatment records.  These showed that on 
examination for induction, the appellant's blood pressure was 
150/90.  Elevated blood pressure readings continued to be 
reported throughout the appellant's period of active duty for 
training.

In February 1976, Edwin P. Tripp, Jr., M.D., reported that he 
had treated the appellant since 1943.  In August 1957, the 
appellant had been seen with a complaint of chest pain.  His 
blood pressure was 170/90.  He was seen for the same 
complaints in August 1960 and July 1961.  He was referred for 
additional treatment in 1964 and 1965.  

At a January 1977 hearing the appellant testified that prior 
to service he experienced a racing heart beat, but that after 
entering active duty for training he experienced skipped hear 
beats.  He made no specific reference to hypertension.

In a statement dated in October 1999 the appellant argued 
that his high blood pressure became worse in service.  Other 
records showed ongoing treatment for hypertension.

Evidence received since the September 2003 rating decision 
includes the October 2007 testimony of the appellant that his 
preexisting hypertension was aggravated y his active duty.  
The appellant stated that he was treated prior to service for 
hypertension which got worse when he was on active duty. 

The new evidence also included duplicative records from Dr. 
Michaela Tebeica showing treatment for hypertension, a copy 
of a previously considered service treatment record, and 
statements from the appellant and his wife repeating 
previously considered contentions.

The unestablished element in the September 2003 decision was 
evidence that the appellant's preexisting condition was 
aggravated in his active duty for training.

The appellant's testimony at the October 2007 hearing is not 
new and material because they were previously considered and 
rejected.  He has, in essence, reported since the time of his 
original claim that his preexisting hypertension was 
aggravated in service.

No additional evidence received since the September 2003 
rating decision relates to the unestablished facts needed to 
substantiate the service connection claim.  Consequently, the 
additional evidence received does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
The claim is, therefore, not reopened.

II.  Whether new and material evidence has been received to 
reopen a claim for service connection for anxiety.

The May 1977 Board decision denied service connection for a 
nervous disorder on the basis that the pre-existing nervous 
disorder did not increase in severity during service.  Board 
decisions are final on the date of the date stamped on the 
face of the decision, unless the Chairman of the Board 
ordered reconsideration of the decision.  38 U.S.C.A. §§ 
7103(a), 7104(a); 38 C .F.R. § 20.1100.

In rating decisions dated in February 2000, April 2002 and 
September 2003, the Board found that new and material 
evidence had not been submitted to reopen the claim.  

To reopen the claim, new and material evidence must have been 
received since the last final denial of the claim on any 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  In this case the last final denial was in 
September 2003.

The appellant filed an application to reopen his claim for 
service connection for anxiety that was received in March 
2005.

Evidence received since the September 2003 decision includes 
a May 2000 letter from Dr. Arthur Reider, and May 2005 and 
November 2007 letters from Dr. William Kantar.  Dr. Reider 
reported that the appellant had severe anxiety and fear that 
were part of chronic paranoid schizophrenia that had had its 
onset in military service.  In his May 2005 letter, Dr. 
Kantar stated that the appellant had been troubled by extreme 
anxiety and remained troubled by the memories and flashbacks 
of an incident at an Army Hospital in 1960 while on active 
duty.  

In his November 2007 letter, Dr. Kantar stated that the 
appellant continued to suffer from a great deal of anxiety 
from traumas while in service.

Dr. Kantar's May 2005 and November 2007 statements pertain to 
the previously unestablished element of an in-service injury 
with a current disability linked to that injury.  Therefore, 
new and material evidence has been submitted and the claim 
for service connection for anxiety is reopened.   


ORDER

New and material evidence has not been submitted for the 
claim for service connection for hypertension, the claim is 
not reopened.

New and material evidence has been submitted and the claim 
for service connection for anxiety is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The appellant has a current diagnosis of anxiety.

A report of medical history from the appellant's June 1960 
enlistment examination indicated that he had a diagnosis of 
simple anxiety with secondary systolic hypertension.

As there is evidence suggesting a pre-existing condition, in-
service symptoms, and a current disability, a VA examination 
is needed so that a medical professional can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between a 
current anxiety disorder and service.

Additionally, the examiner should provide an opinion as to 
whether any anxiety disorder preexisted service and was 
aggravated beyond its natural progression during service.  
See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-
existing disease or injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during service absent a finding that the increase 
was due to the natural progress of the disease).  

Thus, the RO should also schedule the appellant for a VA 
examination to determine the nature, extent, and etiology of 
any current anxiety disorder, to include whether any pre-
existing anxiety disorder underwent a permanent worsening 
during service beyond its natural progression. 

Additionally, the appellant testified at his October 2007 
hearing that for some time now he had been receiving 
treatment from a private psychiatrist, Dr. Canteras, from The 
Anxiety Institute.

Records of the treatment reported by Drs. Reider and Kantar 
have also not been obtained.  VA has a duty to obtain records 
of treatment reported by private physicians.  Massey v. 
Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should take all necessary steps to 
obtain any records of treatment pertinent 
to the claim on appeal from Dr. Canteras 
of the Anxiety Institute; and from Drs. 
Reider and Kantar.

2.  The AOJ should schedule a VA 
psychiatric examination to determine 
whether any psychiatric disorder 
manifested by anxiety is related to 
trauma during active duty training.  The 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner should review the claims 
file in conjunction with the examination.  

The examiner should first provide an 
opinion as to whether any current 
disorder manifested by anxiety clearly 
and unmistakably preexisted service.  If 
so, the examiner should next provide an 
opinion as to whether the evidence 
clearly and unmistakably did not 
permanently worsen beyond natural 
progression during service.  

If the disorder is not found to have 
clearly and unmistakably preexisted 
service, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
disorder, if present, is etiologically 
related to the period of active duty for 
training.   

3.  Then re-adjudicate the claim.  If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




__________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


